DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II, claims 9-20, drawn to a chemoebolization agent, in the reply filed on 11/3/21, is acknowledged.  Applicant's election with traverse of Sorafinib (species of chemotherapeutic agent); DC Beads (species of embolizing particle or microsphere); cationic liposome containing a mixture of DOTAP and DOPC (species of encapsulating agent), in the reply filed on 11/3/21 is acknowledged.  
The traversal is on the ground(s) that the claims make a contribution over the prior art, in view of Puri et al (US 2009/0092675 A1) and Denys et al (US 2013/0324548).  This is not found persuasive because the claims are rendered prima facie obvious over Mescheder, the FDA, Bibi, Eisai and Dass (see the below Obviousness rejection)
The requirement is still deemed proper and is therefore made FINAL.
s 11-12 and 25-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/3/21.

Claim Rejections - 35 USC § 112 – Indefiniteness and
Trademarks or Tradenames in the Claims
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 contains the trademark/trade names DC Beads, Embozene, Oncozene, LC Beads, TheraSphere, HepaSphere, QuadraSphere, LifePearl and HydroPearl.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13-14 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mescheder et al (USP 9,827,196 B2), in view of the FDA (https://www.accessdata.fda.gov/drugsatfda_docs/label/2010/021923s008s009lbl.pdf), further in view of Bibi et al (J Microencapsulation, 2012, 29(3), 262-276), further in view of Eisai (https://www.eisai.com/news/pdf/enews201406pdf.pdf) and further in view of Dass et al (Drug Delivery, 7:1, 15-19, 2000). 
Mescheder taught [title] cationic liposomal preparations, formed from a mixture of DOTAP and DOPAC, and encapsulated with poorly water soluble anti-cancer agents (e.g., paclitaxel) [col 1, lines 29-30 and col 6, lines 4-11]. The preparations were used to treat hepatocellular carcinoma [col 9, line 10], in combination with transarterial chemoembolization (TACE) therapy [col 11, lines 42-44]. Also disclosed was the treatment of solid tumors [col 6, line 24; col 12, lines 37-43].

The FDA taught sorafenib as an inhibitor, of tumor growth and angiogenesis, of hepatocellular carcinoma. As per the FDA, sorafenib is practically insoluble in aqueous media [sections 1.1, 11, 12.1 and 14.1].
Since Mescheder taught liposomes encapsulated with poorly soluble anti-cancer agents for the treatment of hepatocellular carcinoma, it would have been prima facie obvious to one of ordinary skill in the art to include sorafenib within Mescheder, as taught by the FDA.
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agent (e.g., paclitaxel) of Mescheder with that taught by the FDA (e.g., sorafenib), in order to form composition with active agents for the treatment of hepatocellular carcinoma, each as taught by Mescheder and the FDA. 

However, Bibi taught [abstract] that target-specific delivery has become an integral area of research, in order to increase bioavailability and reduce the toxic effects of drugs. As a drug-delivery option, trigger-release liposomes offer sophisticated targeting and greater control-release capabilities. These are broadly divided into two categories; those that utilize the local environment of the target site where there may be an upregulation in certain enzymes or a change in pH, and those liposomes that are triggered by an external physical stimulus such as heat, ultrasound or light. These release mechanisms offer a greater degree of control over when, and where, the drug is released. Furthermore, targeting of diseased tissue is enhanced by the incorporation of target-specific delivery vesicles.
It would have been prima facie obvious to one of ordinary skill in the art to configure Mescheder’s liposomes to release the therapeutic agent. An ordinarily skilled artisan would have been motivated to increase bioavailability, reduce the toxic effects of drugs, and to offer a greater degree of control over when and where drugs are released, as taught by Bibi [Bibi, at the abstract].
The combined teachings of Mescheder, the FDA and Bibi did not teach DC Beads.
Nevertheless, Eisai taught [page 1, 2nd paragraph; section 2] that DC Beads, hydrophilic microspheres made from cross-linked polyvinyl alcohol polymer, are effective to suppress cancer cell activity (e.g., hepatocellular carcinoma), when administered in combination with TACE therapy [section 3].
nd paragraph; sections 2-3]. In the instant case, it is prima facie obvious to combine the composition of Mescheder with that of Eisai, in order to form a composition for the treatment of hepatocellular carcinoma, when administered in combination with TACE therapy, each as taught by Mescheder and Eisai. 
The combined teachings of Mescheder, the FDA, Bibi and Eisai did not teach the encapsulating agent being affixed to the embolizing particle.
As per Dass [page 15, 3rd paragraph], cationic liposomes are limited by indiscriminate systemic distribution in vivo, and rapid uptake by cells of the mononuclear phagocytic system. These shortcomings highlight the need to target cationic liposomes to the tumor site, in order to increase entry of therapeutic agents into tumor cells.
In contrast to liposomes, microspheres, commonly used for the delivery of anticancer agents, can be targeted by the blood flow to a particular organ or tissue type, such as a tumor, if delivered into an artery afferent to the target site. However, the inability of microspheres to enter cells limits their applicability for transfer of the active agent. Thus, a second shuttling system is required for precise delivery of active agents into target cells.
As such, Dass taught [title and abstract] cationic liposomes electrostatically bound to microspheres, thereby creating a complex, for the targeted therapy of cancer in a solid tumor model. The complex breached the cell membrane, and was capable of selective 
Since the combined teachings of the prior art taught cationic liposomes (Mescheder) and microspheres (Eisai) for delivery to cancers, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, the encapsulating agent (e.g., cationic liposome) being affixed to the embolizing particle (e.g., microsphere), as taught by Dass. An ordinarily skilled artisan would have been motivated to breach the cancer cell membrane for selective and enhanced delivery of active agents, as taught by Dass [Dass; title, abstract, page 15 and 3rd paragraph, page 19 and last paragraph).
The combined teachings of Mescheder, the FDA, Bibi, Eisai and Dass read on claims 9-10, 13-14 and 18-22.
Claim 23 is rendered prima facie obvious because Mescheder taught at least one cationic lipid (e.g., DOTAP) from about 30 mole % to about 99.9 % and at least one neutral lipid (e.g., DOPC) from about 0 mole % to about 70 mole % [col 3, lines 40-45].
The instant claim 23 recites a molar ratio of DOTAP to DOPC from 1:9 to 9:1.
Mescheder taught at least one cationic lipid (e.g., DOTAP) from about 30 mole % to about 99.9 % and at least one neutral lipid (e.g., DOPC) from about 0 mole % to about 70 mole %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 24 is rendered prima facie obvious because Mescheder taught pharmaceutically effective amounts [col 13, lines 55-56], and pharmaceutically acceptable excipients (e.g., trehalose) [col 8, line 22].
16 is rejected under 35 U.S.C. 103 as being unpatentable over Mescheder et al (USP 9,827,196 B2), in view of the FDA (https://www.accessdata.fda.gov/drugsatfda_docs/label/2010/021923s008s009lbl.pdf), further in view of Bibi et al (J Microencapsulation, 2012, 29(3), 262-276), further in view of Eisai (https://www.eisai.com/news/pdf/enews201406pdf.pdf), further in view of Dass et al (Drug Delivery, 7:1, 15-19, 2000) and further in view of Oh et al (US 2004/0013728 A1). 
The 35 U.S.C. 103 rejection over the combined teachings of Mescheder, the FDA, Bibi, Eisai and Dass was previously discussed.
The combined teachings of Mescheder, the FDA, Bibi, Eisai and Dass did not teach a non-encapsulated therapeutic agent affixed via a releasable mechanism to an embolizing particle or microsphere, as recited in claim 16.
Oh taught microspheres conjugated via covalent bond to drug molecules (e.g., anticancer therapeutic agents), for the release of the said drugs. The main advantage of conjugating drugs to microspheres, is first, to prevent an initial burst effect and control the near zero order release kinetics of drugs from the microspheres [abstract, claims 1, 10 and 12]. Secondly, drug-polymer conjugates are easily formulated into microspheres [0065-66].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the prior art, a non-encapsulated therapeutic agent affixed, via a releasable mechanism, to a microsphere, as taught by Oh. The ordinarily skilled artisan would have been motivated to easily formulate a drug-polymer conjugate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612